Oo co SN DB A FS WwW NY =

Ny NY NH NH LP HO HN HO RR Oe we ee i el ee
ao nt DA OH SF WwW NY KK CO CO Oo HD DH A BB WH PH & 3

—_—_———,

JSe

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

 

SOUTHERN DIVISION

ENTREPRENEUR MEDIA, INC., CASE NO. 8:18-cv-01336-AG-ADS
a California corporation,

Plaintiff, JUDGMENT AND

NJUNCTION AGAINST
Vv. DEFENDANT KIZZI NKWOCHA
KIZZI NK WOCHA, an individual; Judge: Hon. Andrew J. Guilford
MY ENTREPRENEUR MAGAZINE; | Date: May 6, 2019
and DOES 1-10, Time: 10:00 a.m.
Location: Courtroom 10D
Defendants.
US-DOCS\107519583.1 Case No. 8:18-cv-01336-AG-ADS

[PROPOSED] JUDGMENT AND INJUNCTION

 
—_—

STA A Bw YH A Bo BAIA AK OYD ES S

For the reasons set forth in the Court’s prior ruling on Plaintiff Entrepreneur
Media, Inc.’s (“EMI”) motion for default judgment and related relief, the Court
hereby enters JUDGMENT and a PERMANENT INJUNCTION against
Defendant Kizzi Nkwocha (“Defendant”), and ORDERS as follows:

L. JUDGMENT

Judgment is entered in favor of EMI on all claims asserted in the Complaint
(see Dkt. No. 1), and the Court hereby FINDS that Defendant’s condtict
constitutes:

1. Trademark infringement in violation of 15 U.S.C. § 1114;
2. Unfair competition and false designation of origin in violation.
of 15 U.S.C. § 1125(a);
3. Common law trademark infringement under California law; and
4. Common law unfair competition under California law.
I. PERMANENT INJUNCTION

Defendant, and his agents, servants, and employees that are in active concert.
or participation with him regarding the use of a trademark subject to this Order
(including any action that directly permits Defendant to use any such trademark),
and all other persons in active concert or participation with them regarding the use,
of a trademark subject to this Order, who receive actual notice of the injunction
order by personal or other service (collectively, “Enjoined Parties’), are hereby
PERMANENTLY ENJOINED and shal! immediately:

i. cease all use and never use the MY ENTREPRENEUR
MAGAZINE mark, the EMI Marks,’ or any other trademark

containing the “entrepreneur” term (or any misspelling thereof)

 

I ' Specifically, this includes EMI’s various ENTREPRENEUR trademarks as
reflected in the following United States trademark registrations: 1,453,968;
2,263,883; 2,502,032: 4,260, 948; 4,345,424; 4,612,937; 3, 470,064; 3,470,063;

 

‘|-4,532,577; 3,204,899; and 5,052,999,

 

US-BOCSUO7STISEI.1 Case No. 8:18-cv-01336-AG-ADS
2 [PROPOSED] JUDGMENT AND INJUNCTION

 
OO Gc “I GH ta B WwW th =

Oo ST A TA PB WO NM KF SG 6 wo uw HK tA BR Be DS 6

in connection with the promotion, advertising, offering for sale,
or sale, of any products or services, and never seek to register
any such mark;

li. cease all use of the social media accounts at
https://www.twitter.com/myentmag and
hitps://www.linkedin.com/company/7150011 (collectively, the
“Social Media Accounts”) and any other accounts or social
media pages used to. promote the MY ENTREPRENEUR
MAGAZINE mark, and never register any social media account
that contains the MY ENTREPRENEUR. MAGAZINE mark,
any of the EMI Marks, or the “entrepreneur” term or any
misspelling thereof;

iii. transfer to EMI the Social Media Accounts, all social media
accounts used to promote the MY ENTREPRENEUR
MAGAZINE mark, and all such accounts in the Enjoined
Parties’ possession, custody, or control that include the word
“entrepreneur” or. any misspelling:thereof

iv. transfer to EMI all domain names in the Enjoined Parties’
possession, custody, or control that were used in connection
with the MY ENTREPRENEUR MAGAZINE mark or inchide
the word “entrepreneur” or any misspelling thereof, including
but not limited to the myentrepreneurmagazine.com domain
name.

B. The Enjoined Parties shall file with the Court and serve upon EMI’s

counsel, within thirty (30) days after service of this Order, a report in writing under

'| oath setting forth in detail the manner and form ‘in which the Enjoined Parties have

complied with the Permanent Injunction.

 

C. To give practical effect to the Permanent Injunction, the social

 

US-DOCS\107519583.1 Case No. 8:18-cv-01336-AG-ADS
3 [PROPOSED] JUDGMENT AND INJUNCTION

 
Oo Oo HD A BR WY NHN

MY NM HN NY HY BD YD OR ORO Oe ees
oo 1 DH NH SF WwW HY KK OS OO CO DT DH A BR WwW PN KF OC

networking service or entity (e.g., Twitter, LinkedIn) related to any of the social
media accounts subject to this Order shall, within fourteen (14) days of receipt of
the Order, transfer, disable, or otherwise cancel those subject accounts at EMI’s
request if the Enjoined Parties have not already done so.

D. To give practical effect to the Permanent Injunction, the Registry or
Registrar for any of the foregoing domain names shall, within fourteen (14) days of
receipt of the order, transfer or otherwise assign those subject domain names to

EMI if the Enjoined Parties have not already done so.

IT ISSO ORDERED

Dated: MAN (5 22) ra Wie
7 Jhon onorable brew. Guilford

Jom States District Judge

 

 

US-DOCS\107519583.1 Case No. 8:18-cv-01336-AG-ADS
4 [PROPOSED] JUDGMENT AND INJUNCTION

 
